I concur in the majority's analysis and disposition of appellant William Nicholas' assignment of error. However, I respectfully dissent from the majority's disposition of appellant Arnold Nicholas' assignment of error. While I agree with the majority's determination the arbitration clause is valid for the reasons proffered in Judge Gwin's opinion, I disagree with the majority's conclusion the trial court's determination appellant failed to timely assert its motion to stay proceedings pending arbitration constituted an abuse of discretion. I would affirm the judgment of the trial court in toto.